DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.  It is noted that the subject matter of claim 17 regarding the recitation of “making it possible to expand the post-implantation thermal treatment temperature range up to 700°C” is not supported in the foreign priority document.

Information Disclosure Statement
	This office acknowledges receipt of the following items from the applicant: Information Disclosure Statement (IDS) filed on 14 February 2020.  The references cited on the PTOL 1449 form have been considered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “A light-to-electricity converter” of claim 19 and “A giant photoconversion photovoltaic cell” of claim 20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Claim Objections
Claims 1-20 are objected to because of the following informalities:
The preamble of claim 1 recites “Production process” which is not grammatically correct and should read -- A production process --.
Claim 2 recites “a surface field (BSF)” and should read -- a back surface field (BSF) --.

In claim 6, each line fails end with an appropriate punctuation mark such as a comma or semi-colon.
Appropriate correction is required.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Applicant is advised that should claim 19 be found allowable, claim 20 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing 
While the preamble of claim 19 recites “A light-to-electricity converter” and the preamble of claim 20 recites “A giant photoconversion photovoltaic cell,” the body of each claim does not add any patentably distinct structural scope.  Both claims result from the same structural boundaries of claim 1, which is a “production process of an all-silicon light-to-electricity giant photoconversion device.”  Therefore, the resultant structural boundaries of claims 19 and 20 are the same.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-20 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are described below.
Claim 1 recites the term “crystalline SEG-MATTER system” which is not an established conventional meaning in the art.  The applicant’s disclosure does not provide clear and concise structural boundaries for the meaning of the term.  The applicant states that “SEG-MATTER” is a metamaterial, and then gives an example of “crystalline material” (page 2, line 20 to page 3, line 5).  The applicant also states that a “METAMATERIAL” is an artificial material, and then gives an example of “in particular transformed crystalline silicon, having physical properties that go beyond the known, so-called natural properties” (page 2, lines 9-15).  The scope of the terms “crystalline SEG-MATTER system” is unclear.
Claim 1 recites only one active positive step of “performing localized nanoscale transformation” and then thereafter recites many “wherein” clauses (MPEP § 2111.04) and mere results that make unclear as to the scope of any possible active steps, structural relationships and how any steps relate to modifying any required structure.  There are many missing structural relationships with which to base any change, modification or transformation in order to glean any possible positive active step within the “wherein” clauses and definiteness of scope.
Claim 1 recites “performing localized nanoscale transformation of a crystalline silicon material into an arrangement of a material forming a crystalline SEG-MATTER system around amorphizations buried within a crystalline mass of the silicon material,” which makes the metes and bounds of the positively recited active step of “performing” in the claim unclear.  It’s unclear as to the structural relationships of the recited “a 
Claim 1 recites “according to a distribution and a depth determined in an emitter,” which makes the scope of the claim unclear.  A distribution and depth of what (impurities, ions, dopants, etc.)?  It is also unclear as to the relationship of the scope of the term “according” in the claim, how does this relate to the “transformation” previously recited?  It is unclear if an “emitter” is required and if so, it is unclear as to the structural relationship of an “emitter” with respect to any other required structure.
Claim 1 also recites “so as to improve the efficiency of the light-to-electricity conversion, using hot electrons” which makes the boundaries of the claim unclear.  Notwithstanding the permissible instances, the use of functional language in a claim may fail "to provide a clear-cut indication of the scope of the subject matter embraced by the claim" and thus be indefinite. In re Swinehart, 439 F.2d 210, 213 (CCPA 1971).  For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear.  Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255, 85 USPQ2d 1654, 1663 (Fed. Cir. 2008) (noting that the Supreme Court explained that a vice of functional claiming occurs "when the inventor is painstaking when he recites what has already been seen, and then uses conveniently functional language at the exact point of novelty") (quoting General Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 371 (1938)) (MPEP § 2173.05(g)).  It’s unclear how this claimed result is achieved without all of the required necessary structure elements.  The claim does not define any electrodes or other features to operated as a photoconversion device, let alone an 
The claim also recites “using hot electrons” which is indefinite because it merely recites a use without any active, positive steps delimiting how this use is actually practiced. Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986).  (MPEP § 2173.05(q)).
Claim 1 recites a “wherein” clause (MPEP § 2111.04) of “wherein the transformation is obtained by ion implantation followed by solid phase epitaxy using at least one thermal treatment” does clearly define the metes and bounds of required positive active steps or how it relates to the positively recited active step of “performing localized nanoscale transformation.”  It is unclear if the applicant is intending to limit the previously recited “performing” step or not, such as “wherein performing localized nanoscale transformation comprises ion implanting [insert structural relationship] followed by performing solid phase epitaxial growth of [insert structural relationship] and performing at least one thermal treatment to [insert structural relationship].
The claim also recites “using at least one thermal treatment” which is indefinite because it merely recites a use without any active, positive steps delimiting how this use is actually practiced. Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986).  (MPEP § 2173.05(q)).
Claim 1 recites a “wherein” clause (MPEP § 2111.04) of “wherein the ion implantation is performed through an implantation mask at a density of below 1015 cm-2” 
The claim never establishes a positively recited active ion implanting step.
15 cm-2” does not make sense as this is not an appropriate unit of measure for density.  Density is mass divided by volume (D = M / V; i.e. grams per cubic centimeter, 1 g·cm-3).  Current density is the amount of current flowing through a cross-section area (J = I / A; i.e. amperes per square centimeter, 0.1-10 x 108 A·cm-2).  It is unclear as to what density the claim refers.
It is also unclear as to when and where an implantation mask is provided with respect to any required relative structure in a positively recited process step.
The claim also recites “using a wide defocused beam ion implanter” which is indefinite because it merely recites a use without any active, positive steps delimiting how this use is actually practiced. Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986).  (MPEP § 217305(q)).
Claim 1 recites the limitation “the nanolayer” in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “at a depth adapted for absorption of photons and secondary generation of electrons,” which is unclear.  It is unclear as to where the nanolayer is located?  Is it within a particular material, and if so which material?  The structural relationship is missing.  Notwithstanding the permissible instances, the use of functional language in a claim may fail "to provide a clear-cut indication of the scope of the subject matter embraced by the claim" and thus be indefinite. In re Swinehart, 439 F.2d 210, 213 (CCPA 1971).  For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear.  Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255, 85 USPQ2d 1654, 1663 (Fed. Cir. 2008) (noting that the Supreme Court General Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 371 (1938)) (MPEP 2173.05(g)).  It’s unclear how this claimed result is achieved without all of the required necessary structure elements.  The claim does not define any electrodes or other features to operate as a photoconversion device, let alone an improved photoconversion device.  In other words, the depth of the nanolayer alone does not produce the claimed result of being adapted for absorption of photons and secondary generation of electrons.
Claim 1 recites a “wherein” clause (MPEP § 2111.04) of “wherein the nanolayer contains an ordered super-lattice of homogeneously distributed divacancies stabilized by an increased mechanical stress resulting from dilatation during the solid phase epitaxy, so that the divacancies do not recombine at a temperature of 250°C,” which is unclear.  The claim never establishes a positively recited active step of increasing mechanical stress, nor establishes a positively recited active dilatation step.
It’s unclear as to the metes and bounds of any positively recited active step and the result of that step.  
The claim does not previously establish that dilatation results from a positive active step of performing solid phase epitaxy.
The claim does not previously establish that mechanical stress [on a required claim structure] is increased from a previously established dilatation resulting from a positive active step of performing solid phase epitaxy.

Based on these indefiniteness of claim 1, the final resultant structure for claims 19 and 20 are unascertainable.  The entirety of claim 1, is directed towards the process of an all-silicon light-to-electricity giant photoconversion device having nanoscopic subsystems conditioned in specific arrangements within crystalline silicon.  It is well settled that “product by process” limitations in claims drawn to structure are directed to the product, per se, no matter how actually made. In re Hirao, 190 USPQ 15 at 17 (footnote 3). See also, In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Pilkington 162 USPQ 145, 147; In re Avery, 186 USPQ 161; In re Wethheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al., 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a “product by process” claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in “product by process” claims or otherwise.
Claim 2 recites a “wherein” clause (MPEP § 2111.04) of “wherein the transformation is performed by energy beams, around the controlled amorphizations,” which is unclear.  The relationship of energy beams and any previously positively recited active method step is unclear, as well as any definite structural relationship is missing.
Claim 2 recites the limitation “the controlled amorphizations”.  There is insufficient antecedent basis for this limitation in the claim.

The term “suitable” is a relative term which renders the claim indefinite.  The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The boundaries is unclear as to what crystalline silicon material and semiconductor structure is suitable processing and constructing.  It is also noted that claim 1 does not establish nor describe a constructing step nor relates to any previously positively recited active step.  The structural relationship of the semiconductor structure is unclear as it relates to any previously required recited structure.
	Claim 2 recites numerous instances of “the material.”  It is unclear as to which material the applicant refers in each step.
	Claim 2 recites “forming a … emitter” which makes unclear if this is the same emitter recited in claim 1 or not.  The relationship is unclear.
	Claim 2 recites “performing implantation of phosphorous ions” which makes unclear if this is the same as the ion implantation recited in claim 1 or not.  The relationship is unclear.

	Claim 2 recites “optionally, protecting some parts of the material from the implantation by photolithography” which makes unclear if this is the same as the performed through an implantation mask recited in claim 1 or not.  The relationship is unclear.
	Claim 2 recites “performing implantation of phosphorous and/or silicon ions” which makes unclear if this is the same as the ion implantation recited in claim 1 or not.  The relationship is unclear.
	The recitation of “unprotected surfaces” lacks antecedent basis.
	Claim 2 recites “subjecting the material to annealing” which makes unclear if this is the same as the at least one thermal treatment recited in claim 1 or not.  The relationship is unclear.
	Claim 3 recites “an implanter having a stabilized and controlled wide defocused beam producing an extended defocused ion spot” which makes unclear if this is the same as the wide defocused beam ion implanter in claim 1 or not.  The relationship is unclear.
	Claim 4 recites “before the thermal oxidation b)” which makes unclear as to which step the applicant refers.  Does the applicant mean the step of performing thermal oxidation step c) or the step of cleaning the material b)?
	Claim 4 recites “subjecting the surface of the material” which makes unclear as to which surface of which material the applicant refers.  The relationship is unclear.

Claim 4 recites “native oxide” which lacks antecedent basis as the claim does not establish that there is any native oxide present in order to then be removed.
	Claim 4 recites “conditioning SEGTON and SEG-MATTER by solid phase epitaxy with calibration of active subsystems,” which is unclear.  The recitation of “conditioning SEGTON” lacks antecedent basis as the claim does not establish that there is SEGTON present in order to be conditioned.  Is the SEG-MATTER the same as that recited claim 1 or something different?  Is the solid phase epitaxy the same as that recited in claim 1 or not.  The relationship is unclear.  Furthermore, it’s unclear as to the scope of conditioning and how it is performed with calibration of active subsystems.  The relationship of calibration of active subsystems and conditioning is unclear.
Claim 4 recites the term “SEGTON” which is not an established conventional meaning in the art.  The applicant’s disclosure does not provide clear and concise structural boundaries for the meaning of the term.  The applicant states that “SEGTON” is a conditioned elemental unit of the crystalline lattice (page 2, lines 16-20).  The scope of the term “SEGTON” is unclear.  The claim states conditioning SEGTON, but the applicant’s description is that it is already a conditioned elemental unit, which is unclear.
	The entirety of claim 5 is a “wherein” clause (MPEP § 2111.04) which makes unclear as wo what steps are actually performed.
Claim 5 recites “the silicon material” which makes unclear which material the applicant refers in claims 1 or 2.  The relationship is unclear.

In claim 5, the recitation of a “a density of about Na ~ 1 - 5.1015 per square centimeter” does not make sense as this is not an appropriate unit of measure for density.  Density is mass divided by volume (D = M / V; i.e. grams per cubic centimeter, 1 g·cm-3).  Current density is the amount of current flowing through a cross-section area (J = I / A; i.e. amperes per square centimeter, 0.1-10 x 108 A·cm-2).  It is unclear as to what density the claim refers.  It is also unclear how the variable Na is being utilized in defining the density.  It appears that the recitation of “1 - 5.1015” is an inaccurate format.
Claim 5 recites “wherein the following operations are performed:” and then lists a mixture of lines with of which some are positively active steps (etching) and others (sacrificial oxidation, first implantation, pre-deposition, second implantation, metallization, infrared alignment) are questionable.  The structural relationships between the recitations are not clear.  For example, sacrificial oxidation of what?  Does the applicant mean forming a sacrificial oxide on a surface of some material?  These relationships are missing in many of the recitations throughout the claim and positive active steps.
Claim 6 recites “comprising one of the following:” and then recites a list of many lines which is unclear.  Does the applicant mean only one of the long list?  Or does the applicant mean “comprising either an implantation only process, or a diffusion and implantion process; wherein the implantation only process comprise: [insert list of positively recited active steps]; and wherein the diffusion and implantation process 
Claim 7 recites “comprising performing thermal oxidation in an oxidation over …” which makes unclear if this is the same as that of step c) of claim 2 or not.  The relationship is unclear.  And it’s unclear if the applicant is missing the phrase “thereby forming” before “an oxide layer” to establish that the oxide is a result of the thermal oxidation.
Claim 8 recites “comprising forming the back surface field (BSF)” which makes unclear if this is the same as that of step d) of claim 2 or not since the BSF was already formed.
Claim 9 recites “the implantation,” which makes unclear as to which implantation from claim 1 or 2 the applicant refers.  The claim also recites “silicon wafer samples” 2 or more” does not make sense as this is not an appropriate unit of measure for diameter.  
Claim 10 recites “comprising forming the front surface field (FSF) by ion implantation,” which makes unclear if this is the same ion implantation of claim 1 or 3.
The claim also recites “using a phosphorus ion implanter” which is indefinite because it merely recites a use without any active, positive steps delimiting how this use is actually practiced. Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986).  (MPEP § 217305(q)).
The recitation of “using a phosphorus ion implanter” also makes unclear if this is the same implanter of claim 1 or 3.
Claim 11 recites “a rear portion of the silicon wafer,” which is unclear.  Does “a rear portion” refer to the rear face of claim 2?  The limitation “the silicon” lacks antecedent basis.  Does the recitation refer to “the crystalline silicon material” or “the material” of claim 2 or other recitations of materials of claim 1?
Claim 12 recites “comprising a second treatment for a second implantation, using the same ion implanter,” which is unclear as to whether or not this second implantation is referring to implantation only 10) or diffusion and implantation 14) of claim 6 or one of the implantations j) of claim 2.
Claim 13 recites “performing a metallization,” which is unclear as to whether or not this is the same as that of l) of claim 2.  Claim 13 also recites “the rear face contacts” which lacks antecedent basis.  The claim also recites “using a cathode sputtering machine” which is indefinite because it merely recites a use without any Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986).  (MPEP § 217305(q)).

Claim 14 recites “the GPC cell” which lacks antecedent basis.  The claim also recites “using an LPCVD oven” which is indefinite because it merely recites a use without any active, positive steps delimiting how this use is actually practiced. Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986).  (MPEP § 217305(q)).
Claim 16 recites “the first annealing” which lacks antecedent basis.  Claim 16 recites “the GPC cell” which lacks antecedent basis.  Claim 16 recites “the second annealing” which lacks antecedent basis.  Claim 16 recites “the same oven” which lacks antecedent basis.  Neither of claims 3 or 16 establish that the first annealing is carried out in an oven.
Claim 17 recites “the amorphizing implantation” which lacks antecedent basis. Claim 17 also recites “the post-implantation thermal treatment” which lacks antecedent basis.  The claim also recites “using a wide defocused ion beam” which is indefinite because it merely recites a use without any active, positive steps delimiting how this use is actually practiced. Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986).  (MPEP § 217305(q)).  Notwithstanding the permissible instances, the use of functional language in a claim may fail "to provide a clear-cut indication of the scope of the subject matter embraced by the claim" and thus be indefinite. In re Swinehart, 439 F.2d 210, 213 (CCPA 1971).  For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear.  Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, General Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 371 (1938)) (MPEP § 2173.05(g)).  It’s unclear how the claimed result “so-called direct amorphization retaining excellent crystalline wafer quality, and making it possible to expand the post implantation thermal treatment temperature range up to 700°C” is achieved.  The recitation of “making it possible to expand the post implantation thermal treatment temperature range up to 700°C” is further not clear and concise as to actually being a required achieved result but merely a hopeful desire.
Claim 18 recites “using a gas” which is indefinite because it merely recites a use without any active, positive steps delimiting how this use is actually practiced. Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986).  (MPEP § 217305(q)).  Like many of the other claims, claim 18 does not positively recite an active step such as “depositing a 100-nanometer protective SiO2 layer …”

The examiner has attempted to identify as many of the clarity and ambiguity issues in all of the claims, however it is noted that the claims are replete with many varying issues.  All of the claims lack many structural relationships and how the structure is modified as a result of any positive active process steps.  As such the structural metes and bounds are vague, insolubly ambiguous and indefinite without clear cut boundaries.

In re Steele, 305 F.2d 859,134 USPQ 292 (CCPA 1962) (The "considerable speculation" by the examiner and the Board as to the scope of the claims did not provide a proper basis for an obviousness rejection.).  A claim should not be rejected over prior art just because it is indefinite.  Ionescu, 222 USPQ at 540 (citing Steele).  Although a claim that is indefinite because it is susceptible to more than one interpretation may be rejected over prior art, an examiner should not base a prior art rejection on a claim interpretation that is not reasonable; see MPEP § 2111 regarding proper claim interpretation (MPEP § 2143.03).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EARL N TAYLOR whose telephone number is (571)272-8894. The examiner can normally be reached M-F, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/EARL N TAYLOR/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        
EARL N. TAYLOR
Primary Examiner
Art Unit 2896